Citation Nr: 1100717	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appellant alleges that she is eligible for payments from the 
Filipino Veterans Equity Compensation Fund based on guerilla 
service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino 
Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2010); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009).  

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.  

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service which is service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States, including among such military forces organized guerrilla 
forces; and was discharged or released from service under 
conditions other than dishonorable.  

For the purpose of establishing evidence of service, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  The evidence is a document issued by the 
service department; and the document contains needed information 
as to length, time and character of service; and in the opinion 
of the Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of service 
or the evidence submitted does not meet the stated requirements, 
the VA will request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

Important for the appellant to understand, the findings of the 
U.S. service department verifying a person's service are binding 
on VA for the purpose of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Initially, the appellant, in an April 2009 writing, stated that 
she was applying for the indicated payment based on her deceased 
spouse's service and submitted copies of checks sent to her from 
the Philippine Veterans Affairs Office.  As stated above, the 
benefit is payable only if the claimant satisfied specified 
service requirements, not a spouse.  Also submitted is a document 
from the Republic of the Phillippines Office of the President, 
Phillippine Veterans Administration which states educational 
benefits had been approved and determined that her military 
status was in the category of deserving guerrilla.  In a writing 
dated in April 2009, the appellant stated that she had served in 
the "FIL-AMERICAN IRREGULAR TROOP III ARMY CORPS" from October 
1942 to September 1945, and was a recognized guerilla.  She has 
also submitted a copy of an identification card issued by the 
Philippine Veterans Affairs Office identifying her as a World War 
II Veteran.  

None of these documents was issued by a U.S. service department.

Of record is a January 2010 verification from the National 
Personnel Records Center (NPRC) indicating that the appellant had 
no service as a member of the Philippine Commonwealth Army 
including the recognized guerillas in the service of the United 
States Armed Forces. 

The appellant has presented no evidence that meets the 
requirements of 38 C.F.R.  § 3.203(a) and the service department 
has verified that she did not have service that would qualify her 
for the benefit sought.  VA is bound by that determination.  
Hence the appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, the appellant was not sent VCAA notice informing her that 
verification of service was not limited to verification by the 
service department, but that a claimant may submit official 
evidence from the U.S. service department that verifies service.  
This notice error was not prejudicial because the appellant was 
ineligible for VA benefits as a matter of law based on the 
refusal of the NPRC, the appropriate component of a United States 
service department, to certify the service.  Palor v. Nicholson, 
21 Vet. App. 325, 332 (2007).  Similarly, VA has no duty to 
assist the appellant in this case because, as the service 
department has verified that she had no qualifying service, no 
assistance could substantiate her claim.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


